                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

METROPOLITAN LIFE                            )
INSURANCE COMPANY,                           )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )      No.:   1:18-cv-107-TAV-SKL
                                             )
JOHN P. PARKER and                           )
VICTOR T. HAYDEN,                            )
                                             )
              Defendants.                    )


                                 JUDGMENT ORDER

       Before the Court is defendant John P. Parker’s Motion for Disbursement of Funds

[Doc. 31].    On January 25, 2019, plaintiff Metropolitan Life Insurance Company

(“MetLife”) filed a Notice of Submission of Interpleader Funds to Be Deposited [Doc. 30],

accompanied by a copy of a check in the amount of $15,008.60, representing the funds due

and payable upon the death of Henry A. Parker under the Metropolitan Life and Affiliated

Companies Welfare Benefits Plan. Defendant Parker now moves for disbursement of those

funds, plus any additional interest that may have accrued since deposit of those funds into

an interest-bearing account.

       Having reviewed the record and for good cause shown, defendant Parker’s motion

[Doc. 31] is GRANTED. The Clerk of Court is DIRECTED to disburse the deposited

funds in the amount of $15,008.60, plus accrued interest, payable to John P. Parker, and to
forward said disbursement to counsel for defendant Parker, Benjamin T. Bradford. Upon

disbursement of the funds, the Clerk is DIRECTED to CLOSE the case.

      IT IS SO ORDERED.


                                s/ Thomas A. Varlan
                                CHIEF UNITED STATES DISTRICT JUDGE




                                         2
